Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This Office Action is in response to the application filed 03/25/2021. Claims 1-20 are presently pending and are presented for examination.
Information Disclosure Statement
The Information Disclosure Statement filed on 03/25/2021 has been considered. An initialed copy of the Form 1449 is enclosed herewith.
	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5-6, 13-16, 18, & 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hulten et. al. (U.S. Publication No. 2021/0129838).
Regarding Claim 1
Hulten discloses “A computer comprising a processor and a memory storing instructions executable by the processor to: determine a planned curvature of a planned path of a vehicle;” (See Hulten Abstract disclosing a measurement of a vehicle input signal on the basis of an on-board vision system, which may detect a lane curvature. The look ahead distance from the vision sensor is used to calculate a target positioning vector, which includes a target curvature, see [0039].).
Hulten discloses “determine a friction-compensation torque based on image data received from a camera of the vehicle, the friction-compensation torque compensating for friction internal to a steering system of the vehicle;” (See Hulten [0056] disclosing a compensation torque, comprising one or more mathematical models of different torque parts, including a friction torque. The mathematical model of the fiction torque may be a model of an angle, see [0059]. The heading angle is a vehicle position indicating variable, provided by the on-board vision system of the vehicle, see [0030].).
Hulten discloses “and control the steering system based at least in part on the planned curvature and the friction- compensation torque.” (See Hulten  Fig. 4, Control path A & B, disclosing controlling a steering system (vehicle state controller 470) with a relative vehicle position calculation, a driver torque calculation 440 and a target relative vehicle state calculation 450. Control path A includes a planned curvature, see target curvature [0100] and control path B includes a compensation torque (which may include a steering friction compensation model), see [0105]).
Regarding Claim 2
Hulten discloses “The computer of claim 1, wherein the instructions further include instructions to determine an uncompensated torque based on the planned curvature,” (See Hulten Fig. 4 Control path A, which includes a planned curvature, see target curvature [0100]).
Hulten discloses “and controlling the steering system is based at least in part on the uncompensated torque.” (See Hulten [0036] disclosing that the lane keep assist functionality for controlling the steering system in a “traditional” manner is available. The assistance may correspond to a planned curvature (target curvature) see [0039]).
Regarding Claim 3
Hulten discloses “The computer of claim 2, wherein controlling the steering system includes actuating a steering motor of the steering system to apply a total torque equal to a sum of the uncompensated torque and the friction-compensation torque.” (See Hulten Fig. 4 Adder, 460 disclosing adding the control path A (traditional LKA, which may be based upon the target lane curvature) and control path B (which may include a compensation torque). Also see [0130] disclosing controlling the vehicle actuators towards a target vehicle state, from the vehicle state controller 470.).
Regarding Claim 5
Hulten discloses “The computer of claim 1, wherein the instructions further include instructions to determine the planned curvature of the planned path of the vehicle based at least in part on the image data.” (See Hulten Abstract disclosing a measurement of a vehicle input signal on the basis of an on-board vision system, which may detect a lane curvature. The look ahead distance from the vision sensor is used to calculate a target positioning vector, which includes a target curvature, see [0039].).
Regarding Claim 6
Hulten discloses “The computer of claim 5, wherein the instructions further include instructions to determine a planned velocity of a component of the steering system based on the planned curvature,” (See Hulten [0108] disclosing a target vehicle delta state as a delta lateral velocity relative to the target trajectory from control path A, step 240. The output of the relative vehicle position calculation function may include a target curvature, see [0097] & [0100].).
Hulten discloses “and determining the friction-compensation torque is based at least in part on the planned velocity.” (See Hulten [0078] disclosing a transformation of vehicle state to a driver torque, where the relation may be speed dependent. The driver torque built on a sum including at least some of a group including a steering system friction torque, [0047] and may include the compensation torque [0105], which may compensate for steering friction [0056].).
Regarding Claim 13
Hulten discloses “The computer of claim 6, wherein the planned velocity of the component is proportional to a derivative of the planned curvature with respect to time.” (See Hulten [0032] disclosing that the lateral vehicle state may be integrated into a target relative lateral lane position (target curvature) and may be proportional to the lateral velocity.).
Regarding Claim 14
Hulten discloses “The computer of claim 6, wherein the planned velocity of the component is an angular velocity.” (See Hulten [0112] disclosing that the target delta vehicle state may be a yaw rate (angular velocity).).
Regarding Claim 15
Hulten discloses “The computer of claim 5, wherein the instructions further include instructions to determine a road model based on the image data, the road model is a polynomial equation that predicts points on a center line of a lane of travel of the vehicle,” (See Hulten Fig. 3, centreline 330, and [0030] disclosing that on-board vision system sensor signals are used to calculate the vehicle position signals, including a distance of the vehicle centre to a target centreline. The lane centre is used to calculate a target positioning vector, which includes a target lateral position as the centre of the lane ahead, see [0036]-[0037]. The target lateral vehicle state, and trajectory between an actual vehicle position vector and target vector are in the form of a polynomial, and includes target points as an x-coordinate see [0137].).
Hulten discloses “and determining the planned curvature is based on the road model.” (See Hulten [0137] disclosing that the target point can describe a curvature.).
Regarding Claim 16
Hulten discloses “The computer of claim 1, wherein determining the friction-compensation torque based on the image data is feedforward.” (See Hulten [0076] disclosing that a target value may be achieved through a feed-forward controller. The driver torque is a target torque, and may be compensated with a compensation torque. [0105].).
Regarding Claim 18
Hulten discloses “The computer of claim 1, wherein controlling the steering system includes performing centering of the vehicle within a lane.” (See Hulten Fig. 3, centreline 330, and [0030] disclosing that on-board vision system sensor signals are used to calculate the vehicle position signals, including a distance of the vehicle centre to a target centerline 350. Also see [0097] disclosing that the target values calculated are to control the vehicle to the lane centre.).
Regarding Claim 20
Hulten discloses “A method comprising: determining a planned curvature of a planned path of a vehicle;” (See Hulten Abstract disclosing a measurement of a vehicle input signal on the basis of an on-board vision system, which may detect a lane curvature. The look ahead distance from the vision sensor is used to calculate a target positioning vector, which includes a target curvature, see [0039].).
Hulten discloses “determining a friction-compensation torque based on image data received from a camera of the vehicle, the friction-compensation torque compensating for friction internal to a steering system of the vehicle;” (See Hulten [0056] disclosing a compensation torque, comprising one or more mathematical models of different torque parts, including a friction torque. The mathematical model of the fiction torque may be a model of an angle, see [0059]. The heading angle is a vehicle position indicating variable, provided by the on-board vision system of the vehicle, see [0030].).
Hulten discloses “and controlling the steering system based at least in part on the planned curvature and the friction-compensation torque.” (See Hulten  Fig. 4, Control path A & B, disclosing controlling a steering system (vehicle state controller 470) with a relative vehicle position calculation, a driver torque calculation 440 and a target relative vehicle state calculation 450. Control path A includes a planned curvature, see target curvature [0100] and control path B includes a compensation torque (which may include a steering friction compensation model), see [0105]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Hulten et. al. (U.S. Publication No. 2021/0129838) in view of Hulten et. al. (U.S. Publication No. 2021/0129839) herein Hulten II.
Regarding Claim 4
Hulten discloses all of the elements of claim 2 and further discloses all of the elements of the claimed invention except “The computer of claim 2, wherein determining the uncompensated torque includes minimizing an error between the planned curvature and an actual curvature.”. (Hulten discloses a PID controller for error compensation, however specifically minimizing an error between a planned curvature and an actual curvature is not disclosed. See [0065]).
Hulten II discloses “The computer of claim 2, wherein determining the uncompensated torque includes minimizing an error between the planned curvature and an actual curvature.”. (See Hulten II [0078] disclosing minimizing the error between a target (planned) and actual curvature by use of the controller 470.).
Hulten and Hulten II are analogous art, because they are in the same field of endeavor, vehicle controls. It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified Hulten to incorporate the teachings of Hulten II, to include minimizing an error between a planned curvature and actual curvature for a torque signal uncompensated for steering system friction. Doing so provides a known method in the art for providing a lane keep assist torque signal, advantageously provided to improve steering comfort by reducing a steering effort of a driver. 
Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Hulten et. al. (U.S. Publication No. 2021/0129838) in view of Moreillon et. al. (U.S. Publication No. 2019/0315398).
Regarding Claim 7
Hulten discloses all of the elements of claim 6 and further discloses all of the elements of the claimed invention except “The computer of claim 6, wherein determining the friction-compensation torque includes applying a low-pass filter to a sign of the planned velocity,”, & “and the sign of the planned velocity represents a direction of motion of the component of the steering system.”.
Moreillon discloses “The computer of claim 6, wherein determining the friction-compensation torque includes applying a low-pass filter to a sign of the planned velocity,”. (See Moreillon [0096] disclosing a low pass filter value directed to angular steering speed (dθsw/dt).).
Moreillon discloses “and the sign of the planned velocity represents a direction of motion of the component of the steering system.”. (See Moreillon Figs. 8 & 9 disclosing a filtered velocity vs a coulomb friction torque. The negative x-axis representing a rightward rotation and the positive x-axis representing a leftward rotation according to the steering wheel rotation angle θsw see [0046]).
Hulten and Moreillon are analogous art, because they are in the same field of endeavor, vehicle controls. It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified Hulten to incorporate the teachings of Moreillon, to include low pass filtering of a planned or target velocity signal. Doing so provides a known method in the art for providing a target velocity signal, advantageously provided to reduce errors of the feed-forward control by mitigating noise through use of the lowpass filter. 
Regarding Claim 8
Hulten modified discloses all of the elements of claim 7 and further discloses all of the elements of the claimed invention except “The computer of claim 7, wherein the low-pass filter has a gain equal to a Coulomb friction of the steering system.”.
Moreillon discloses “The computer of claim 7, wherein the low-pass filter has a gain equal to a Coulomb friction of the steering system.”. (See Moreillon Fig. 8 disclosing a filtered velocity vs a Coulomb friction torque with a Coulomb torque friction coefficient Gf equal to each filtered velocity signal.).
Hulten and Moreillon are analogous art, because they are in the same field of endeavor, vehicle controls. It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified Hulten to incorporate the teachings of Moreillon, to include low pass filtering of a planned or target velocity signal. Doing so provides a known method in the art for providing a target velocity signal, advantageously provided to reduce errors of the feed-forward control by mitigating noise through use of the lowpass filter. 
Regarding Claim 9
Hulten modified discloses all of the elements of claim 8 and further discloses all of the elements of the claimed invention except “The computer of claim 8, wherein the Coulomb friction of the steering system is based on a speed of the vehicle.”.
Moreillon discloses “The computer of claim 8, wherein the Coulomb friction of the steering system is based on a speed of the vehicle.”. (See Moreillon [0086] disclosing  that a steering wheel angular velocity, “a speed of the vehicle”, is supplied to the friction torque calculation unit. The friction torque calculation unit, calculates the Coulomb friction Tf. See Fig. 3 Char. 64).
Hulten and Moreillon are analogous art, because they are in the same field of endeavor, vehicle controls. It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified Hulten to incorporate the teachings of Moreillon, to include calculating a friction torque based upon a vehicle speed. Doing so provides a known method in the art for calculating a friction torque, advantageously provided for friction compensation in a vehicle steering system with low cost and complexity.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Hulten et. al. (U.S. Publication No. 2021/0129838) in view of Jin et. al. (C.N. Publication No. 103863393).
Regarding Claim 17
Hulten discloses all of the elements of claim 1 and further discloses all of the elements of the claimed invention except “The computer of claim 1, wherein determining the friction-compensation torque includes calculating the friction-compensation torque using a Dahl friction model.”.
Jin discloses “The computer of claim 1, wherein determining the friction-compensation torque includes calculating the friction-compensation torque using a Dahl friction model.”. (See Jin [0041] disclosing calculating a friction compensation torque using a Dhal model.).
Hulten and Jin are analogous art, because they are in the same field of endeavor, vehicle controls. It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified Hulten to incorporate the teachings of Jin to include calculating a friction compensation torque with a Dahl friction model. Doing so provides a known method in the art for providing a compensation torque, advantageously provided to facilitate friction compensation in a vehicle steering system with low cost and complexity. 
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Hulten et. al. (U.S. Publication No. 2021/0129838) in view of Shimizu et. al. (U.S. Publication No. 2018/0362080).
Regarding Claim 19
Hulten discloses all of the elements of claim 18 and further discloses all of the elements of the claimed invention except “The computer of claim 18, wherein the instructions further include instructions to detect boundaries of the lane in the image data.”. (Hulten discloses detecting a lane and lane position with a vision system, though not necessarily the lane boundaries. See Abstract)
Shimizu discloses “The computer of claim 18, wherein the instructions further include instructions to detect boundaries of the lane in the image data.”. (See Shimizu [0060] disclosing lane marking line detection to detect the lane lines that partition the travelling lane of the vehicle on the basis of an image from a front region ahead of the vehicle.).
Hulten and Shimizu are analogous art, because they are in the same field of endeavor, vehicle controls. It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified Hulten to incorporate the teachings of Shimizu to include detecting a lane boundary with image data. Doing so provides a well-known method in the art for detecting lane boundaries, advantageously provided to facilitate friction compensation in a vehicle steering system with low cost and complexity by using a camera system as opposed other more expensive methods of detecting the lane boundaries.
Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Sidlosky (U.S. Patent No. 8626389B) discloses accounting for the relaxation length of the tires for estimating a yaw rate, see Abstract.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERROD IRVIN DAVIS whose telephone number is (571)272-7083. The examiner can normally be reached Monday-Friday 8:30 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Burke can be reached on 571-270-3844. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JERROD IRVIN DAVIS/Examiner, Art Unit 3664                                                                                                                                                                                                        
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664